DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         BARBARA A. HARKINS a/k/a BARBARA A. CORSO
                   and PHILIP A. HARKINS,
                         Appellants,

                                   v.

     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
STRUCTURED ASSET INVESTMENT LOAN TRUST, MORTGAGE PASS-
         THROUGH CERTIFICATES, SERIES 2006-BNC1,
                         Appellee.

                             No. 4D18-3242

                          [October 24, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 43-2016-CA000454-
CAAXMX.

  Kendrick Almaguer and Lanzce A. Francis of The Ticktin Law Group,
Deerfield Beach, for appellants.

  Nicholas S. Agnello of Burr & Forman LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.